DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 30 DECEMBER 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,951,937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to the current claims and the previous prior art rejection(s) have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.	


Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 16/168,222.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., US 2008/0062318 in view of Agrawal, US 2014/0089801 and further in view of Hassell et al., US 2004/0107439.

Regarding claim 21, Ellis discloses a method for distributing one or more commentary streams corresponding to a sporting event (with commentaries, and sporting events; page 1, paragraph 8, and page 3, paragraph 41, and pages 11-12, paragraph 98), comprising: 
receiving, via a user interface, a search request (user can select search option from interface; page 12, paragraph 104, and page 13, paragraph 108, and Fig. 7, element 704); 
presenting, in response to the search request, one or more broadcast streams (upon search, user can be presented with results for selection; page 13, paragraph 108, and with broadcast stream; page 4, paragraph 45), wherein the one or more broadcast streams are at least one of a recorded sporting event and a live sporting event (games can be both live and prerecorded; page 11, paragraph 95); 
detecting a selection of a broadcast stream from the one or more broadcast streams (user can select particular content; page 13, paragraph 108, and again with broadcast stream; page 4, paragraph 45), wherein the broadcast stream is output in a content display region of the user interface (in video stream area; page 7, paragraph 70, and Fig. 3, element 320, and Fig. 4, see "video stream"); 
obtaining, in response to the selection, from a server one or more commentary streams associated with the broadcast stream (upon selection, user can be presented 
distributing a list of the one or more commentary streams associated with the broadcast stream (displaying commentaries in a list; page 16, paragraph 133, and Fig. 25); and 
displaying, in response to a user input, a commentary stream from the list of one or more commentary streams (upon selection of particular commentary, it can be presented; page 16, paragraph 133) in a commentary display region of the user interface (commentary can be displayed in particular area of display; page 16, paragraph 133, and page 18, paragraph 151, and Fig. 4, element 402), wherein the commentary display region and the content display region are output separately (video stream area is shown at different area than overlays that can include commentary; page 7, paragraph 70, and Fig. 3, elements 320 and 302, and Fig. 4, see "video stream" and 402 and 302, and wherein certain content, i.e. commentary, can also be displayed on a different device, i.e. separate; page 4, paragraph 49, and page 12, paragraph 102).  
Ellis does not explicitly disclose commentary streams, wherein each commentary stream is prepared by a registered commentator; and
different display regions that are output separately on a user interface, each region defined by a boundary box and configured to be moved on the user interface.  
one or more commentary streams, wherein each commentary stream is prepared by a registered commentator (commentary from multiple users, i.e. multiple commentary streams; page 9, paragraph 62, and wherein registered users for commentary; pages 9-10, paragraph 63, and page 13, paragraph 87).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ellis and Agrawal by allowing registration information to be utilized by the system for user commentary, in order to provide improved systems and techniques for enabling a community of on-line users to comment on and rate different aspects of a performance that has been captured on video (Agrawal; page 1, paragraph 14).
Ellis in view of Agrawal does not explicitly disclose different display regions that are output separately on a user interface, each region defined by a boundary box and configured to be moved on the user interface.
In a related art, Hassell does disclose different display regions that are output separately on a user interface, each region defined by a boundary box and configured to be moved on the user interface (windows which are at separate areas/regions of a display interface can be resized and moved; Figs. 17A and 17B, and page 2, paragraph 37, and pages 7-8, paragraphs 116-117, and wherein the windows have borders/boundaries; page 11, paragraph 149, and page 12, paragraph 152).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ellis, Agrawal, and Hassell by allowing a user interface to contain movable/resizable 

Regarding claim 22, Ellis in view of Agrawal and Hassell discloses the list of the one or more commentary streams is presented as thumbnails on the user interface (Ellis; presented as graphical elements; Fig. 25, and Agrawal; with use of thumbnails; page 5, paragraph 34, and page 14, paragraphs 91-92).

Regarding claim 23, Ellis in view of Agrawal and Hassell discloses the list of one or more commentary streams is displayed in a list region of the user interface (Ellis; displaying commentaries in a list; page 16, paragraph 133, and Fig. 25, and Hassell; a specific window/region can contain text/graphic information; page 6, paragraph 108, and page 11, paragraph 146, and including a listing; page 7, paragraph 115).

Regarding claim 24, Ellis in view of Agrawal and Hassell discloses said content display region, said commentary display region, and said list region are output separately on said user interface (Ellis; video stream area is shown at different area than overlays that can include commentary; page 7, paragraph 70, and Fig. 3, elements 320 and 302, and Fig. 4, see "video stream" and 402 and 302, and wherein certain content, i.e. commentary, can also be displayed on a different device, i.e. separate; page 4, paragraph 49, and page 12, paragraph 102, and commentaries in a list; page 16, paragraph 133, and Fig. 25, and Hassell; windows which are at separate 

Regarding claim 25, Ellis in view of Agrawal and Hassell discloses said content display region is larger than said commentary display region (Ellis; video stream area is larger than other information/commentary areas; page 7, paragraph 70, and Fig. 3, elements 320 and 302, and Fig. 4, see "video stream" and 402 and 302).

Regarding claim 26, Ellis in view of Agrawal and Hassell discloses said broadcast stream and the commentary stream are displayed on separate devices (Ellis; video stream area of display; Fig. 3, elements 320, and Fig. 4, see "video stream", and wherein certain content, i.e. commentary, can also be displayed on a different device, i.e. separate; page 4, paragraph 49, and page 12, paragraph 102).

Claim 31, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 21.  The following additional limitations are also disclosed: 
a processor, and at least one interface operable to provide a communication link to a server (Ellis; with at least a processor; page 5, paragraph 57, and communication interfaces to network(s); page 3, paragraph 39, and page 4, paragraph 45, and with server(s); page 3, paragraph 40, and page 4, paragraph 46).

32, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.  
Claim 33, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 23.  
Claim 34, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 24. 
 
Regarding claim 35, Ellis in view of Agrawal and Hassell discloses the system is further operable to overlay video data of the commentary stream on said content display region (Ellis; can be overlaid on the video stream area; Fig. 4, element 402 and see "video stream", and Fig. 25, see "Game Commentary" which is overlaid on "video stream").

Claim 36, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 26.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., US 2008/0062318 in view of Agrawal, US 2014/0089801 and Hassell et al., US 2004/0107439 and further in view of Danieli et al., US 2006/0058103.

Regarding claim 27, Ellis in view of Agrawal and Hassell discloses all the claimed limitations of claim 21 as well as each commentary stream is related to the broadcast 
Ellis in view of Agrawal and Hassell does not explicitly disclose commentary is a running commentary relating to an entire length of content. 
In a related art, Danieli does disclose commentary is a running commentary relating to an entire length of content (running commentary; page 7, paragraph 58, and repeated processes for commentary until end/completion of program, i.e. for entire length; page 2, paragraph 10, and page 10, paragraph 82).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ellis, Agrawal, Hassell, and Danieli by allowing the already disclosed commentary to include running commentary, in order to provide an improved system and method which facilitates access by spectators to events and provides spectator data streams conveying a current state of an event, in a plurality of different formats required by different types of electronic devices being used by the spectators for following the event (Danieli; page 1, paragraph 1).

Claim 37, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 27.

Claims 28, 29, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., US 2008/0062318 in view of Agrawal, US 2014/0089801 .

Regarding claim 28, Ellis in view of Agrawal and Hassell discloses all the claimed limitations of claim 21.  
Ellis in view of Agrawal and Hassell does not explicitly disclose manipulating a playback control of the commentary stream simultaneously adjusts a playback of the broadcast stream.  
In a related art, Larsen does disclose manipulating a playback control of the commentary stream simultaneously adjusts a playback of the broadcast stream (playback control in commentary area will alter video stream as well; page 4, paragraphs 49 and 50, and maintaining synchronization; page 13, paragraph 253).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ellis, Agrawal, Hassell, and Larsen by allowing various playback controls and functionality to be provided for the content in order to provide an improved system and method for authoring and/or presenting multimedia content where synchronous presentation of the video content, audio content, and transcription content can be maintained (Larsen; page 1, paragraph 17).

Regarding claim 29, Ellis in view of Agrawal and Hassell discloses all the claimed limitations of claim 21.  

In a related art, Larsen does disclose manipulating a playback control of the broadcast stream simultaneously adjusts a playback of the commentary stream (playback control in video area will alter text/commentary area as well; page 4, paragraphs 49 and 50, and maintaining synchronization; page 13, paragraph 253).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ellis, Agrawal, Hassell, and Larsen by allowing various playback controls and functionality to be provided for the content in order to provide an improved system and method for authoring and/or presenting multimedia content where synchronous presentation of the video content, audio content, and transcription content can be maintained (Larsen; page 1, paragraph 17).

Claim 38, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 28.  
Claim 39, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 29.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., US 2008/0062318 in view of Agrawal, US 2014/0089801 and Hassell et al., .

Regarding claim 30, Ellis in view of Agrawal and Hassell discloses all the claimed limitations of claim 21, as well as said displaying step (Ellis; commentary can be displayed in particular area of display; page 16, paragraph 133, and page 18, paragraph 151, and Fig. 4, element 402).  
Ellis in view of Agrawal and Hassell does not explicitly disclose a step further includes automated real-time monitoring of the commentary stream for trigger words and, in response to detecting a trigger word, automatically overwrite a portion of audio data that includes said trigger word.  
In a related art, Katpelly does disclose a step further includes monitoring of the commentary stream for trigger words (system can analyze and monitor audio for certain words/phrases; page 5, paragraph 40, and wherein can be for commentary audio; page 11, paragraph 83) and, in response to detecting a trigger word, automatically overwrite a portion of audio data that includes said trigger word (once detected, system can mute and/or replace, i.e. overwrite, the audio; page 6, paragraphs 49 and 54). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ellis, Agrawal, Hassell, and Katpelly by allowing audio to be analyzed for profanity and other objectionable content, in order to provide an improved system and method for an auto-editing process for a media item, which can include audio commentary (Katpelly; page 1, paragraph 1, and page 11, paragraph 83).

In a related art, Walker does disclose automated real-time monitoring of commentary (system can monitor commentaries before they are broadcast, i.e. monitoring in real time, so as to prevent profane/inappropriate language; page 12, paragraph 94), and wherein in response to a detection, automatically overwrite a portion of audio data (editing out vulgar/offensive language in commentaries; page 15, paragraph 111).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ellis, Agrawal, Hassell, Katpelly, and Walker by allowing audio to be analyzed for profanity and other objectionable content, in order to provide an improved system and method for broadcasting modified live media of a live event to viewers (Walker; page 1, paragraph 2).

Claim 40, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RANDY A FLYNN/Primary Examiner, Art Unit 2424